DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/23/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 25 has/have been amended, claim(s) 3, 8, 12, 19, 20, 23, and 24 has/have been cancelled, and claim(s) 26-29 has/have been added. Claims 1, 2, 4-7, 9-11, 13-18, 21, 22, and 25-29 are now pending and have been considered below. 

Allowable Subject Matter
Claims 1, 2, 4-7, 9-11, 13-18, 21, 22, and 25 are allowed, based on the Notice of Allowance issued on 11/23/2021.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 29, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 29, at line 2, the recitation “the one or more precursors is has a preselected fill level that is more than 10%” renders the claim indefinite because it is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-29, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. Patent No. 4,644,014) in view of Satoru et al. (JP 3207344 U) with Espacenet translation. 
As per claim 26, Thomson et al. teaches a method for providing a cavity of a building with a predetermined amount of foam insulation (abstract), the cavity being bounded by a first wall (31), the method comprising actuating a valve (49) of an insulation dispenser to begin dispensing foam insulation into the cavity (figure 1), the actuation being performed by a user (operator; col. 8, lines 25-30); then, dispensing the foam insulation into the cavity (figure 1), then actuating the valve to stop dispensing the foam insulation into the cavity (the gun is furnished with a trigger mechanism, generally referenced 47, that enables the operator to quickly actuate or shut down the gun; col. 8, lines 25-30), wherein one or more insulation precursors (13) are provided from one or more containers (figure 1) to provide the foam insulation (it is understood that the container 13 provides the foam).
Thomas et al. fails to disclose wherein the method further comprises displaying to the user usage data with respect to the one or more insulation precursors, wherein the usage data provides the amount of material left in the one or more containers.
Satoru et al. discloses a remaining amount measuring device (paragraph 1) which comprises displaying to the user usage data (the remaining amount measurement is output to the display device 72; paragraph 13) with respect to the one or more insulation precursors (in the combination, the sensor of Satoru et al. would be utilize with respect to the one or more insulation precursors of Thomas et al.), wherein the usage data provides the amount of material left in the one or more containers (for measuring the remaining amount of liquid or the like in a container; paragraph 1).
Therefore, from the teaching of Satoru et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the foamed insulation process of Thomas et al. to include displaying to the user usage data with respect to the one or more insulation precursors, wherein the usage data provides the amount of material left in the one or more containers, as taught by Satoru et al., in order to know when to reload or refill material in a container to prevent disruption to the insulating process for better efficiency.
As per claim 27, Thomson et al. as modified in view of Satoru et al. discloses usage data are determined by monitoring the weight of the one or more containers (paragraph 1 of Satoru et al.).
As per claim 28, Thomson et al. as modified in view of Satoru et al. discloses usage data are determined by determining the total amount or volume of the one or more insulation precursors dispensed since an immediately previous replacement of the one or more containers (since the total weight of the tank is measured in advance; paragraph 2 of Satoru et al.; it is understood that the usage data would be determined by determining the total amount or volume of the one or more insulation precursors dispensed since an immediately previous replacement of the one or more containers).
As per claim 29, Thomson et al. as modified in view of Satoru et al. discloses wherein usage data includes a source change notification (the remaining amount measurement is output to the display device 72; paragraph 13; this would therefore indicate when a change of source is required) when a container from which one or more of the one or more precursors is has a preselected fill level that is no more than 10% (the weight sensor detects when the container is empty; paragraph 6 of Satoru et al.; since empty is no more than 10%, the limitation is met).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635